DETAILED ACTION
	This Office action is in response to the RCE filed 7 October 2021.  Claims 1-7 and 21-33 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 October 2021 has been entered.
Allowable Subject Matter
Claims 1-7 and 21-33 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 recites, inter alia, after forming the second sacrificial layer, selectively removing the firs sacrificial layer forming a cavity directly under the second sacrificial layer; and forming a spacer layer within the cavity and directly under the second sacrificial layer.  These limitations, in combination with the remaining limitations of the independent claim, are not anticipated or rendered obvious by the prior art.  Claims 2-7 depend from independent claim 1.
Independent claim 21 recites, inter alia, after forming the second sacrificial layer, selectively removing the first sacrificial layer forming a cavity directly under the second sacrificial layer; and forming a spacer layer within the cavity between the bottom surface of the second sacrificial layer and the top surface of the source/drain.  These limitations, in combination with the remaining limitations of the 
Independent claim 28 recites, inter alia, after forming the second sacrificial layer, selectively removing the first sacrificial layer forming a cavity directly under the second sacrificial layer and above the top surface of the source/drain layer; and forming a spacer layer within the cavity.  These limitations, in combination with the remaining limitations of the independent claim, are not anticipated or rendered obvious by the prior art.  Claims 29-33 depend from independent claim 28.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 9,368,572 B1 to Cheng et al., disclosing a vertical transistor with air-gap spacers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Candice Y. Chan whose telephone number is (571)272-9013. The examiner can normally be reached 10-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


CANDICE Y. CHAN
Examiner
Art Unit 2813
5 November 2021



/LAURA M MENZ/Primary Examiner, Art Unit 2813